 



EXHIBIT 10(d.2)
EMPLOYMENT AGREEMENT
     This Agreement (“Agreement”) made this 20th day of March, 1997, between
DUSA Pharmaceuticals, inc., a New Jersey corporation (the “Corporation”) and D.
Geoffrey Shulman, MD, FRCPC (“Dr. Shulman”).
     WHEREAS, the parties entered into an Employment Agreement dated October 1,
1991 whereby Dr. Shulman was appointed as Chairman, President, and Chief
Executive Officer and Chief Operating Officer of the Corporation.
     WHEREAS, such Employment Agreement was amended on April 14, 1994.
     WHEREAS, the parties now wish to renew such Employment Agreement.
     NOW THEREFORE, in consideration of the mutual covenants and promises, the
parties agree as follows:
     1. Employment: The Corporation hereby employs Dr. Shulman and he hereby
accepts such employment as the Chairman, President, Chief Executive Officer and
Chief Operating Officer of the Corporation. Dr. Shulman agrees to devote his
best efforts and spend as much time and attention as is necessary to manage the
affairs of the Corporation.
     2. Medical Practice: The Corporation agrees that Dr. Shulman shall be
entitled to conduct his medical practice during one (1) day each week, Monday
through Friday, at his discretion.
     3. Board of Directors: So long as this Agreement remains in effect,
Dr. Shulman will be a member of the Board of Directors (the “Board”) and an
officer of the Corporation and shall possess the powers set forth in the
Corporation’s Certificate of Incorporation and By-Laws.
     4. Term of Office and Employment: The term of this Agreement shall be
effective as of October 1, 1996, nunc pro tunc, and continue for a period of
five (5) years until September 30, 2001 and shall automatically renew for
successive one (1) year periods thereafter, unless earlier terminated in
accordance with the provisions of this Agreement.
     5. Duties and Responsibilities: Notwithstanding any language contained
herein to the contrary, Dr. Shulman shall be responsible (by way of example and
not by way of limitation) for:

  a)   the general direction and operations of the business of the Corporation;
    b)   the management of the financial affairs of the Corporation;     c)  
the custody of corporate funds and securities;     d)   the hiring, training,
direction, discipline and compensation of the employees and other officers of
the Corporation, subject to approval by the Board of the salaries and benefits,
including stock options which may be offered to other officers and executives;
and

     6. Remuneration: The Corporation will pay to Dr. Shulman a base salary
equal to U.S. $250,000 per annum. This base salary shall be reviewed by the
Board from time to time,

 



--------------------------------------------------------------------------------



 



not less than on an annual basis. Any salary increases from time to time, shall
be determined by, and at the discretion of the Board. Following the end of each
fiscal year, the Board may award a cash bonus to Dr. Shulman in an amount up to
50% of Dr. Shulman’s current base salary for such year, as determined by the
Board in its sole discretion. The Board may award annual cash bonuses above 50%
of his current base salary for outstanding performance.
     All salary and other payments and allowances outlined in this Agreement
shall be subject to such withholding taxes and deductions at source as may be
required by law. All monetary references made herein shall refer to U.S.
dollars.
     7. Benefits: Dr. Shulman will be entitled to participate in the medical,
disability, life and other insurance benefit plans which will be made available
to the officers and employees of the Corporation from time to time, subject to
applicable eligibility rules thereof. Further, the Corporation shall maintain
for Dr. Shulman key man life insurance with the Corporation named as beneficiary
throughout the term of this Agreement, assuming reasonable quotations are
available.
     8. Stock Purchase and Bonus Plans: Dr. Shulman will be entitled to
participate in the stock purchase and bonus plans that the Corporation shall
from time to time make available to its officers and employees, subject to
applicable eligibility rules thereof.
     9. Vacation: Each calendar year, Dr. Shulman shall be entitled to four
(4) weeks of vacation per annum to be taken at a time or times acceptable to the
Corporation, having regard to its operations. Dr. Shulman shall be entitled to
carry over any unused vacation from one (1) calendar year into the following
calendar year, so long as such vacation policy is consistent for all employees.
     10. Expenses: The Corporation agrees that it will reimburse Dr. Shulman for
all reasonable and authorized traveling and other out-of-pocket expenses
actually and properly incurred by Dr. Shuman in connection with his employment
duties upon provision of appropriate statements, vouchers, bills and invoices as
and when required by the Corporation. Dr. Shulman shall be paid $4,000.00 per
year as an automobile allowance in recognition of his regular business acquired
by the Corporation.
     11. Confidential Information:

  a)   Dr. Shulman shall not (either during the continuance of his employment
with the Corporation or for two (2) years thereafter): (i) disclose to any
person, other than it the necessary course of business, any private,
confidential or secret information that belongs to the Corporation; or
(ii) engage in any business substantially similar to that of the Corporation’s
in any area in which the Corporation conducted business during the term of this
Agreement. Without limiting the generality of the foregoing, Dr. Shulman will
not disclose, among other things, any information about:

  i)   newly developed products of the Corporation;     ii)   manufacturing
processes and technologies;     iii)   research in progress and any unpublished
formula, findings, manuals, or know-how;     iv)   regulatory filings;

-2-



--------------------------------------------------------------------------------



 



  v)   identity of and relationships to licensees of the Corporation;     vi)  
finances, financial information and financial management systems of the
Corporation and any other research, information or documents which he knows or
reasonably ought to know that the Corporation regards as proprietary or
confidential to any person other than for the Corporation’s purposes and shall
not use for his purposes or for any purposes of the Corporation any such
information or secrets which he may acquire in relation to the business of the
Corporation.

  b)   Notwithstanding any of the foregoing in this section, information,
whether confidential or proprietary or not, shall be exempt from the above
confidentiality provisions if said information:

  i)   was known to Dr. Shulman prior to his employment with the Corporation;  
  ii)   was in the public domain on the date of employment;     iii)   becomes
public at any time through no fault of Dr. Shulman; or     iv)   is or in the
future becomes readily available from third parties who have no confidentiality
obligations to the Corporation.

     12. Termination of Employment:

  a)   Termination for Cause: The Corporation may terminate this Agreement at
any time for cause without notice Cause shall include, but not be limited to,
Dr. Shulman’s inability to perform the duties of his job for any cause for a
period in excess of six (6) consecutive months. In the event of a termination
for cause, Dr. Shulman shall be paid his base salary, pro rated to the date of
termination.     b)   Termination without Cause: If Dr. Shulman’s employment is
terminated without cause, the Corporation shall:

  i)   pay Dr. Shulman a severance allowance equivalent to one (1) year’s then
current base salary, payable as a lump sum, within sixty (60) days following the
date of such termination;     ii)   pay to Dr. Shulman within two (2) weeks of
the date of termination all outstanding vacation pay and any earned but unpaid
salary or bonuses to the date of such termination and reimburse Dr. Shulman for
any business expense incurred by him up to and including the date of such
termination following provision by Dr. Shulman of all applicable and necessary
receipts;     iii)   allow Dr. Shulman the right to exercise for a period of one
(1) year from the date of termination all stock options granted to him pursuant
to the terms of this Agreement or otherwise, or any stock option plan in effect
prior to his termination as to all or any part of the shares covered by such
options, including shares with respect to which such options would not otherwise
be exercisable, subject to restrictions under U.S. or Canadian law, as
applicable;

-3-



--------------------------------------------------------------------------------



 



      The payments referred to in (i) and (ii) above shall not be subject to
set-off or deduction as a result of Dr. Shulman obtaining alternate employment
following such termination or otherwise mitigating any damages arising from such
termination.     c)   Fair and Reasonable: The parties confirm that the payments
described above are fair and reasonable and the parties agree that upon any
termination without cause, Dr. Shulman shall have no action, cause of action,
claim or demand, either statutory or at common law against the Corporation or
any other person as a consequence of such termination without cause.     d)  
Termination upon Death: Dr. Shulman’s employment with the Corporation will cease
without further notice or further compensation if Dr. Shulman dies. Upon his
death, his heirs or beneficiaries will be entitled to any Corporation paid death
benefit in force at the time of such death. Likewise, Dr. Shulman’s heirs will
be entitled to exercise any vested but unexercised stock options that were held
by him at the time of his death. His heirs must exercise such options within one
(1) year from the date of death.     e)   Termination Upon Change in Control: If
prior to the expiration of this Agreement there shall occur a “change in
control” as defined herein, Dr. Shulman shall receive, within five (5) days
after such termination from the Corporation or its successor, a lump sum payment
equal to three (3) times his base salary during the last fiscal year in which
Dr. Shulman is associated with the Corporation. For the purposes hereof, “change
in control” shall mean a change in control of a nature that would be required to
be reported in response to Item 5 of Schedule 14D promulgated pursuant to
Section 14 of the Securities Exchange Act of 1934, as amended (the “1934 Act”),
whether or not the Corporation is then subject to such reporting requirements;
provided that, without limitations, such a change in control shall be deemed to
have occurred if (i) any person other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Corporation is or becomes the
beneficial owner, directly or indirectly, of securities of the Corporation
representing twenty percent (20%) or more of the combined voting power of the
Corporation’s then outstanding securities and thereafter the Board adopts a
resolution to the effect that, for the purposes of this Agreement, a change in
control of the Corporation has occurred; such ownership shall be as defined
pursuant to Rule 13d-3 of the 1934 Act and includes mergers or acquisitions
whereby an outside party has in excess of twenty percent (20%) of the combined
voting power; (ii) when the Corporation merges or consolidates with any other
person or, entity other than a subsidiary and, upon consummation of such
transaction, holders of the Corporation’s common stock immediately prior to such
transaction own less than fifty percent (50%) of the equity securities of the
surviving or consolidated entity; or (iii) a substantial portion of the assets
of the Corporation are sold or transferred to another person or entity.     f)  
Resignation: Dr. Shulman will provide the Corporation with three (3) months’
notice, in writing, of his resignation from the Corporation.

     13. Indemnification: The Corporation will, to the extent permitted by the
laws of the State of New Jersey, U.S.A., indemnify Dr. Shulman against any
actual or threatened action, suit or proceeding, whether civil, criminal,
administrative or investigative, that arises as a consequence of his duties as
an officer of the Corporation. Such indemnification will include such expenses
as attorneys fees, judgments, fines and amounts awarded or agreed to in
settlement, provided that Dr. Shulman acted legally and in good faith, or
reasonably believed that

-4-



--------------------------------------------------------------------------------



 



his actions were legal and performed in good faith. The termination of any
action, suit or proceeding by judgment, order, settlement, conviction, or upon a
plea of nolo contendre shall not, of itself, create a presumption that his
actions were illegal or not performed in good faith.
     14. Provisions Operating Following Termination: Notwithstanding any
termination of Dr. Shulman’s employment with or without cause, any provision of
this Agreement necessary to give it efficacy shall continue in full force and
effect following such termination.
     15. Notices: Any notice to be given in connection with this Agreement shall
be given in writing and may be given by personal delivery, by certified mail,
postage prepaid, or by facsimile transmission, so long as receipt of such
transmission is available, addressed to the recipient as follows:

     
To:
  D. Geoffrey Shulman, MD, FRCPC
 
  256 Russell Hill Road
 
  Toronto, Ontario M4V 2T2
 
  CANADA
 
   
To:
  Anthony Schincariol,
 
  Vice President of Corporate Development
 
  181 University Avenue
 
  Suite 1208
 
  Toronto, Ontario M5H-3M7
 
  CANADA

or to such other address or individual as may be designated by notice by either
party to the other. Any notice given by personal delivery shall be deemed to
have been given on the day of actual delivery and, if made or given by certified
mail, on the third day, other than a Saturday, Sunday, or a statutory holiday in
Toronto, Ontario, CANADA following the deposit thereof with the U.S. Postal
Service.
     16. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, U.S.A.
     17. Benefit of Agreement: This Agreement shall enure to the benefit of and
be binding upon the heirs, executives, administrators and legal personal
representatives of Dr. Shulman and to and upon the successors and assigns of the
Corporation, respectively.
     18. Entire Agreement: This Agreement constitutes the entire agreement
between the parties hereto with respect to the terms and conditions of
employment of Dr. Shulman and cancels and supersedes any prior understandings
and agreements between the parties to this Agreement. There are no
representations, warranties, forms, conditions, undertakings or collateral
agreements expressed, implied or statutory between the parties hereto other than
as expressly set forth in this Agreement.
     19. Severability: Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision of any other jurisdiction but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

-5-



--------------------------------------------------------------------------------



 



     20. Amendments and Waivers: Any provision of this Agreement may be amended
or waived only with prior written consent of the Corporation and Dr. Shulman.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year first above written.

                ATTEST:
    DUSA PHARMACEUTICALS, INC.
    /s/ Janet Kwiecien     By:   /s/ Anthony Schincariol     Janet Kwiecien     
Anthony Schincariol          Vise-President of Corporate Development     
WITNESS:
     
    /s/ Shari Lovell     /s/ D. Geoffrey Shulman     Shari Lovell    D. Geoffrey
Shulman, MD, FRCPC             

-6-